TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00643-CV


                              Michael Bernard Bailey, Appellant

                                                v.

                               Judith Chiawotu Bailey, Appellee




               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-FM-17-004996, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On September 28, 2018, appellant Michael Bernard Bailey filed a notice of appeal

from a final judgment signed by the trial court on May 29, 2018. Appellant timely filed a motion

for new trial on June 28, 2018. See Tex. R. Civ. P. 329b. Appellant’s motion for new trial

extended his deadline for filing a notice of appeal until 90 days after the judgment was signed,

making the deadline August 27, 2018. See Tex. R. App. P. 26.1(a)(1). That deadline might have

been extended until September 11, 2018, if appellant had filed either a notice of appeal with the

trial court or a motion for extension of time with this Court within 15 days after the deadline for

filing the notice of appeal. See Tex. R. App. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617-

18 (Tex. 1997) (“[O]nce the period for granting a motion for extension of time under Rule

41(a)(2) [now Rule 26.3] has passed, a party can no longer invoke the appellate court’s

jurisdiction.”). Appellant’s September 28, 2018 notice of appeal is thus untimely, and we lack
jurisdiction over this appeal. See Tex. R. App. P. 25.1(b) (providing that filing notice of appeal

invokes appellate court’s jurisdiction), id. R. 2 (establishing that appellate court may not alter

time for perfecting appeal in civil case).

               After appellee filed a motion to dismiss asserting the notice of appeal was

untimely and upon review of the trial-court clerk’s record, the Clerk of this Court sent appellant

a letter informing him that the Court appears to lack jurisdiction over the appeal for the reasons

stated above and requesting a response informing us of any basis that exists for jurisdiction. The

notice further advised appellant that his failure to comply with this request could result in the

dismissal of the appeal. To date, no response has been filed. Accordingly, we grant appellee’s

motion and dismiss the appeal for want of jurisdiction. See id. R. 42.3(a).



                                             __________________________________________
                                             David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: November 28, 2018




                                                2